DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of request for extension of time, IDS, amendment and remarks filed 03/26/2021.
Claims 70, 72, 83 and 95 are canceled.
Claims 57, 87 and 96 are amended.
New claims 106-108 are added.
Claims 57-69, 71, 73-82, 84-94 and 96-108 are pending   


Election/Restrictions
Applicant's election with traverse of petrolatum substitute preparation, unsaturated isoprenoid thickening agent, wax ester having a melting point of at least 35oC, phytosterol or phytosterol ester comprising at least amyrin, and vegetable butter having a melting point of 35oC or below, in the reply filed on 09/01/2020 is acknowledged.  The traversal was on the ground(s) that Pederson does not disclose the claimed composition of claim 57, comprising the elements:-thickening agent, structuring agent, phytosterol or phytosterol ester, and emollient.  This is not found persuasive because the shared technical feature of petrolatum substitute composition comprises an oil thickening agent (jojoba oil, 20 wt%, see column 16, lines 39-42), structuring 
The requirement was deemed proper and is therefore made FINAL.
Applicant has stated that claims 57-105 read on the elected species.   However, based on the election, claims 57, 58, 60, 69-74, 77, 81-96 read on the elected species.
Claims 59, 61-68, 75, 76, 78-80 and 97-105 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/01/2020.
Claims 57, 58, 60, 69, 71, 73-74, 77, 81-82, 84-94, 96 and new claims 106-108 are under examination.

Duplicate Claims
The objection of claim 70, claim 72, claim 83, and claim 95 respectively as being substantial duplicate of claim 69, claim 71, claim 82, and claim 94 respectively is withdrawn in light of the cancelation of claims 70, 72, 83 and 95.   

Claim Objection
The objection of claim 87 is withdrawn in light of the amendment to the claim reciting American Oil Chemists' Society for AOCS. 


Claim Rejections - 35 USC § 112


The rejection of claim 96 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendment to the claim 96.

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. 
Applicant argues:
The amount of free sterol in jojoba oil is 0.4% as disclosed by Van Boven at page 1183 and that amount falls short of the claimed range of 0.5-10% such that contrary to the office’s allegation, neither Pederson nor Van Boven discloses 0.5-10 wt% of at least one phytosterol or ester thereof; and that Deckner, Kachi, Svensson and Blomberg, (https://www.britannica.com/science/petroleum-jelly) and Yang do not cure the deficiencies. --- Thus claim 57 and the claims dependent therefrom are allowable over the applied references.
Claim 87 is also allowable because the office failed to provide evidence or reasoning as to why the teachings of the applied references would inherently arrive at the specific limitation of claim 87, that is, an oxidative stability index at 110 oC exceeds 40 hours.
For claims 57, 58 and 60, Sadek El Mogy fails to cure the deficiencies of Pederson, Van Boven, Deckner, and Kachi for reasons presented above such that claims 58 and 60 are allowable over the applied references.
Claim 81 depends on claim 57 and claim 81 is allowable over the applied references for the reasons previously given as to why claim 57 is allowable over Pederson, Van Boven, Deckner, Kachi, and Sadek El Mogy.
Claim 90 depends on claim 57 and claim 90 is allowable over the applied references for the reasons previously given as to why claim 57 is allowable over Pederson, Van Boven, Deckner, Kachi, and Sadek El Mogy.   Applicant further argues that the rejection of claim 90 is improper because the office failed to provide any reasoning or motivation to specifically select the claimed sorbitan tristearate among the broad range of surfactants known in the art; that the office conceded that Pederson fails to name any surfactant and only to select sorbitan tristearate from Sengupta’s laundry list od disclosed enhancers to raise obviousness rejection.   Therefore, the rejection of claim 90 should be withdrawn.
New claim 106 though different in scope to independent claim 57 contains similar recitations and is thus allowable over the applied references for the reasons claim 57 is allowable over the applied references.
New claims 107 and 108 are allowable because they depend from allowable claim 57.

Response: a) The examiner agrees that 0.4% not the claimed 0.5-10%.   The examiner however notes the rejection is not an anticipation rejection.   The rejection was that in view of oC to 54oC (claims 92 and 93).   Yang was relied upon for teaching the melting points of the structuring fat (Hardstock) (claims 71 and 72).   Therefore, claim 57 and the claims dependent therefrom are not allowable over the applied reference.   b) Claim 87 recites the oxidative stability index of the composition of claim 57 as determined at 110 oC.   The stability index is in inherent characteristic of the composition.   Determining the stability index at 110 oC is the temperature at which the stability index is determined.   The claim is not directed to method of determining stability index and c) Sadek EI Mogy was relied upon for teaching that 50% of the content of jojoba oil is triterpene and phytosterols and thus Sadek EI Mogy was relied upon for the limitation of claims 58 and 60 and not for claim 57.   Therefore, Sadek EI Mogy cures the deficiency of Pederson and hence the deficiency of Pederson, Van Boven, Deckner, and Kachi with respect to claims 58 and 60.   d) Because claim 57 is not allowable over the applied references, it flows that claim 81 that depends on claim 57 is not allowable over the applied references.   e) Similar to claim 81, because claim 57 is not allowable over the applied references, it flows that claim 90 that depends on claim 57 is not allowable over the applied references.   With regards to electing one surfactant among a long list of surfactants, it is noted that Pederson teaches composition that contains surfactant or emulsifier without naming specific surfactant.   At the effective date of the invention, the artisan would look to the prior art to use specific surfactant in the composition of Pederson and any of the surfactants taught in Pederson can be used.   Specifically, non-ionic surfactants are named and of the SPAN non-ionic surfactants, two are listed, namely sorbitan trioleate and sorbitan tristearate (paragraph [0189]).   This list is thus not exhaustive and does not represent laundry list especially when the SPAN non-ionic surfactants are taken in context.  f) Claim 106 is similar to claim 57 except that in new claim 106 the phytosterol is present at 1-10 wt%, which amount in this range is also optimizable and that amount in the range recited has not been factually shown to provide unexpected results.   g) New claims 107 and 108 are not allowable because claim 57 upon which they depend from is not allowable over the applied references.         
Therefore, the rejection are maintained below with minor modification to address the amendment including new claims 106-108.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 57, 69, 71, 73-74, 77, 85-89, 92-94, 96 and new claims 106-108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 5,660,865) in combination with the teachings of Boven et al. in J. Agric. Food Chem, 1997, submitted by applicant on 06/03/2019 that jojoba oil contains phytosterols and Deckner et al. (US 4,604,281) and Kachi et al. (US 20130005808 A1), further in view of Svensson et al. (US 20160081968 A1) for teaching that rapeseed oil is an emollient and Blomberg et al. (US 20130189207 A1) for teaching that shea butter is an emollient and moisturizer (for claims 85 and 86); and further as evidenced by oC to 54oC (claims 92 and 93) and Yang (US 4,883,684 A) for teaching the melting points of the structuring fat (Hardstock) (claim 71).

Claim 57 is amended to say that the melting point of the composition is at least 35oC and since it is known that the melting point of petrolatum is 38oC to 54oC (https://www.britannica.com/science/petroleum-jelly), it would be inherent that the melting point of the composition containing petrolatum substitute be at least 35oC.   The amendment to claim 87 is a matter of form and does not change the scope of the claim.
Pedersen discloses composition for use as substitute for petrolatum (see the whole document, abstract).   In one embodiment, the composition comprises 20 wt% jojoba oil (column 16, lines 39-42) meeting the limitation of oil thickening agent; 10% cera alba (beeswax) and 10 wt% structuring fat, 60 wt% rapeseed oil/glyceride oil (column 15, lines 60-62).   See also Example 30 on the Table in column 17.
The Pedersen composition is used for skin care (column 4, lines 1-5).   The difference between claim 57 and Pedersen is that the composition of Pedersen does not contain triterpene or triterpene ester or lupeol or amyrin, all of which are phytosterol compounds.   However, Pedersen teaches that the composition provides high taste and smell stability, good gloss giving effect, non-occlusive effect on skin (column 3, lines 35-67).    
However, Jojoba oil contains phytosterols according to Boven et al. in J. Agric. Food Chem, 1997, submitted by applicant on 06/03/2019.   Also, phytosterol acts as an emollient, provide improved hand feel and skin penetrability, improved barrier and moisturizing properties (that is, improved occlusivity of formed skin film to provide reduced skin moisture loss), are naturally compatible with skin in that they are similar to sterol esters (column 1, lines 61-64 of 
Therefore, for claim 57, 82 and 83 and 106, at the effective date of the invention, one having ordinary skill in the art would have been motivated to modify the composition of Pedersen to include phytosterol in amounts that would result in composition that provides superior skin spreadability, superior skin blendability and little stickiness. 
For claim 69, the beeswax and structuring fat meet the limitation of nonpolar hard component. 
For claim 71, the structuring fat referred to as hardstock (column 2, line 67) is solid at room temperature and claim 9 teaches that the structuring fat has high melting temperature, and because it is solid at room temperature, the high melting temperature is above room temperature.   Specifically, it is evidenced by claim 1 of US 4,883,684 to Yang that hard stock has melting point between 35oC and 70oC.
For claim 73 and 74, the melting temperature of the hardstock of between 35oC and 70oC allows for melting temperatures of 45oC (instant claim 73) and 55oC (instant claim 74).
For claims 77 and 84, the rapeseed oil/triglyceride oil, which being oil at room temperature must have melting point below room temperature and hence below 25oC.
For claim 87, oxidative stability is characteristic property of the composition.
For claims 88 and 89
For claim 91, the composition containing 20 wt% jojoba oil renders claim 91 prima facie obvious.
For claims 92 and 93, Pedersen teaches that the composition may be used in the same manner as petrolatum for cosmetic and pharmaceutical use (column 4, lines 1-5) and because petrolatum or petroleum jelly has melting point of 38oC to 54oC as evidenced by (https://www.britannica.com/science/petroleum-jelly), it is reasonable to expect the composition of Pedersen to have melting point within the range of 40oC and 46oC because the known melting point range of 38oC to 54oC allows for melting points of 40oC and 46oC.
For claims 94 and 95, the composition of Pedersen has utility in cosmetic skin care (column 4, lines 1-5; column 16, lines 50 and 51)
For claims 85 and 86, it is known in the art that rapeseed oil is an emollient (see paragraph [0054] of Svensson (US 20160081968 A1) and shea butter is also an emollient and a moisturizer (see paragraphs [0013], [0015], [0020], [0072], [0126] or Blomberg (US 20130189207 A1).   Therefore, at least shea butter and rapeseed oil are functionally equivalent as emollients.   One functionally equivalent emollient can be used in place of another functionally equivalent emollient.
For claim 96, the preparation of claim 57 is 100 % and the modified composition of Pedersen is also 100%.
For claims 107 and 108, the melting point of the compositions of claims 57 and 106 are inherent characteristic of the composition.   It is known that the melting point of petrolatum is 38oC to 54oC (https://www.britannica.com/science/petroleum-jelly).   Therefore, it would be inherent that the melting point of the composition containing petrolatum substitute be at least 35oC or 38oC to 54o
Thus, Pedersen in combination with the teachings of Boven and Deckner and Kachi and further in view of Svensson and Blomberg (for claims 85 and 86); and evidenced by (https://www.britannica.com/science/petroleum-jelly) that petrolatum has meting point of 38oC to 54oC (for claims 92 and 93) and Yang (for claim 71) renders claims 57, 69, 71, 73-74, 77, 85-89, 92-94, 96 and new claims 106-108 prima facie obvious.

Claims 57, 58 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 5,660,865) in combination with the teachings of Boven et al. in J. Agric. Food Chem, 1997, submitted by applicant on 06/03/2019 that jojoba oil contains phytosterols and Deckner et al. (US 4,604,281) and Kachi et al. (US 20130005808 A1) as applied to claim 57, further in view of Sadek EI Mogy (US 20040170711 A1).
Pedersen in combination with Boven, Deckner and Kachi has been described above to render claim 57 prima facie obvious.   The composition of Pedersen contains jojoba oil.   However, Pedersen does not specifically say that composition contains isoprenoid as required by claims 58 and 60.   But it is known that 50% of the content of jojoba oil is triterpene and phytosterols (see paragraph [0012] of Sadek EI Mogy).   Triterpene is unsaturated.
Therefore, at the effective date of the invention, the artisan would have expected the composition to contain jojoba and triterpene, an unsaturated isoprenoid.    

Claims 57 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 5,660,865) in combination with the teachings of Boven et al. in J. Agric. Food Chem, 1997, submitted by applicant on 06/03/2019 that jojoba oil contains phytosterols and Deckner et al. (US 4,604,281) and Kachi et al. (US 20130005808 A1) as applied to claim 57, -Amyrin Series,” in Nature, Dec. 24, 1949, Vol. 164).

Pedersen in combination with Boven, Deckner and Kachi has been described above to render claim 57 prima facie obvious.   The composition of Pedersen contains jojoba oil.   However, Pedersen does not specifically say that composition contains isoprenoid as required by claims 58 and 60.   But it is known that 50% of the content of jojoba oil is triterpene and phytosterols (see paragraph [0012] of Sadek EI Mogy).   But, while Sadek EI Mogy says that jojoba oil contains triterpene, Sadek EI Mogy does not identify the specific triterpenes, such as the elected amyrin, recited in claim 81.   But, it is known in the art that (Ames, see the whole document) that -amyrin, -amyrin and Lupeol are forms or triterpenes.   Therefore, at the effective date one would have expected the Triterpene of the jojoba oil to be of the -amyrin, -amyrin and Lupeol. 

Claims 57 and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 5,660,865) in combination with the teachings of Boven et al. in J. Agric. Food Chem, 1997, submitted by applicant on 06/03/2019 that jojoba oil contains phytosterols and Deckner et al. (US 4,604,281) and Kachi et al. (US 20130005808 A1) as applied to claim 57, and further in view of SENGUPTA et al. (US 20160346294 A1).
Pedersen in combination with Boven, Deckner and Kachi has been described above to render claim 57 prima facie obvious.   The composition of Pedersen contains emulsifier (column 12, line 39).   Pedersen does not name any emulsifier or surfactant.   However, at the effective 
No claim is allowed.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613